Citation Nr: 0716977	
Decision Date: 06/07/07    Archive Date: 06/18/07	

DOCKET NO.  05-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.   

2.  Entitlement to an increased evaluation for a fracture of 
the left navicular bone with nonunion and osteoarthritic 
changes involving the radial carpal articulation, currently 
evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the benefits sought on 
appeal.  

The issue of entitlement to an increased evaluation for the 
veteran's left wrist disability will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

Peripheral neuropathy was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2005, as well as a telephone 
contact with the veteran in February 2005.  While this notice 
did not provide any information concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that his peripheral 
neuropathy had its onset during service.  The veteran reports 
that at the time of his separation from service he was 
experiencing numbness in his big toe and foot, but did not 
realize that it was peripheral neuropathy until the 
disability became more severe and required treatment in the 
early 1970's.  Therefore, the veteran believes he is entitled 
to service connection for peripheral neuropathy.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as an organic disease of the nervous system, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that the 
veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of peripheral neuropathy.  
A physical examination performed in March 1953 in connection 
with the veteran's entry into service noted the presence of 
bilateral secondary pes planus that was nonsymptomatic.  
Service medical records dated in February 1955 show the 
veteran was seen for an ingrown toenail of the right hallux 
with a mild degree of inflammation of the soft tissue at the 
end of the toe and later for an ingrown toenail of the left 
great toe.  A report of a physical examination performed in 
April 1955 in connection with the veteran's separation from 
service showed the feet and lower extremities were normal on 
clinical evaluation.  

A report of a VA examination performed in July 1955 contains 
no evidence of complaints, treatment or diagnosis of 
peripheral neuropathy.  Neurological examination noted that 
all tests of sensory and motor function were normal, as were 
all reflexes.  The musculoskeletal system evaluation noted 
the presence of mild bilateral asymptomatic weak foot without 
eversion.  Following the examination the pertinent diagnosis 
was asymptomatic weak feet.  A diagnosis of peripheral 
neuropathy was not recorded.  

Subsequent private and VA medical records do show that the 
veteran has been diagnosed as having peripheral neuropathy.  
For example, a private neurology evaluation performed in 
January 1997 concluded with an impression of multifactorial 
disequilibrium secondary to possible vestibular disease, 
significant peripheral neuropathy, and potentially 
intermittent bouts of vertebral vertebrobasilar insufficiency 
with near syncope.  A private medical record dated later in 
January 1997 contained a pertinent impression of peripheral 
neuropathy.  Neither record makes any reference to service.  

VA medical records include a July 2001 neurology clinic note 
which notes the veteran was seen for a follow-up of an 
abnormal EMG.  That record noted that the veteran started 
experiencing bilateral lower extremity pain and weakness in 
1995 that had progressively become worse.  Following the 
evaluation the assessments were severe axonal polyneuropathy, 
multilevel lumbosacral bulging discs with scoliosis and 
bilateral carpal tunnel syndrome.  A record dated in 
March 2005 noted that previous EMG/NCV testing had revealed a 
severe degree of polyneuropathy more axonal than 
demyelinating features and concluded with an assessment of 
progressive sensory ataxia with sensory level at T8-10 with 
absent reflexes.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy.  Not only do the 
veteran's service medical records fail to document the 
presence of peripheral neuropathy during service, but the 
veteran's contentions regarding the reporting of 
symptomatology affecting his feet at the time of his 
separation is not supported by the report of the medical 
examination performed at that time.  In addition, medical 
evidence dated following separation from service clearly 
reflects that peripheral neuropathy was not diagnosed for 
many years following the veteran's separation from service, 
and there is no medical opinion which in any way suggests 
that the veteran's currently diagnosed peripheral neuropathy 
is in any way related to service.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's peripheral neuropathy had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his peripheral 
neuropathy and service by way of the January 2005 letter from 
the RO to him and the February 2005 telephone call from the 
RO, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his peripheral neuropathy 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current peripheral 
neuropathy is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for peripheral neuropathy is not established in 
the absence of competent medical evidence demonstrating a 
relationship between that disorder and service.


ORDER

Service connection for peripheral neuropathy is denied.  



REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased evaluation for his left 
wrist disability discloses a need for an additional VA 
examination in order to more fully assess the severity and 
manifestations of the veteran's left wrist disability.  In 
this regard, the veteran was afforded a VA examination in 
February 2005 at which time the veteran's left hand grip was 
described as "minimal."  However, it is not clear whether the 
decreased hand grip on the left was a manifestation of his 
service-connected disability, and if so, the Board believes 
that the description of the hand grip as "minimal" is 
insufficient to evaluate the veteran's disability.  For 
example, is the decreased hand grip strength so severe that 
the veteran effectively has loss of use of his left hand.  
See 38 C.F.R. § 4.63 ("The determination will be made on the 
basis of the actual remaining function of the hand . . ., 
whether the acts of grasping, manipulation etc., in the case 
of the hand, could be accomplished equally well by an 
amputation stump with prosthesis.")  Therefore, a further 
examination would be helpful.  

It is also not clear whether the notice the veteran received 
in connection with this claim is consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In this regard, while the January 2005 letter 
from the RO to the veteran indicated that the letter 
pertained to both his service connection and his increased 
evaluation claims, the letter only informed the veteran of 
the evidence need to substantiate his claim for service 
connection and did not include a description of the evidence 
need to substantiate his increased evaluation claim.  Since 
this case is being returned for addition development, this 
matter should be addressed before the case is returned to the 
Board for further appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO/AMC should provide notice to 
the veteran consistent with the 
requirement of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim for an increased evaluation of 
his left wrist disability.

2.  The veteran should be afforded an 
examination of his left wrist to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is also requested 
to review all pertinent records 
associated with the claims file, 
particularly the report of the 
February 2005 VA examination, and 
following this review and examination, 
offer comments and an opinion as to 
whether any decreased hand grip of the 
left hand is part of or related to the 
service-connected disability of the left 
wrist.  If the decreased hand grip is 
part of the veteran's service-connected 
left wrist disability, the examiner is 
requested to quantify the degree of 
decreased hand grip strength and indicate 
whether the decreased hand grip strength 
is of such a severity that the veteran 
effectively has loss of use of his left 
hand.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


